
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        RIN 0648-BF25
        Fisheries of the Exclusive Economic Zone Off Alaska; Bycatch Management in the Bering Sea Pollock Fishery
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of availability of fishery management plan amendments; request for comments.
        
        
          SUMMARY:
          The North Pacific Fishery Management Council (Council) submitted Amendment 110 to the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (FMP). If approved, Amendment 110 would improve the management of Chinook and chum salmon bycatch in the Bering Sea pollock fishery by creating a comprehensive salmon bycatch avoidance program. This proposed action is necessary to minimize Chinook and chum salmon bycatch in the Bering Sea pollock fishery to the extent practicable while maintaining the potential for the full harvest of the pollock total allowable catch within specified prohibited species catch limits. Amendment 110 is intended to promote the goals and objectives of the Magnuson-Stevens Fishery Conservation and Management Act, the FMP, and other applicable laws.
        
        
          DATES:
          Comments must be received no later than March 8, 2016.
        
        
          ADDRESSES:
          You may submit comments on this document, identified by NOAA-NMFS-2015-0081, by any of the following methods:
          • Electronic Submission: Submit all electronic public comments via the Federal e Rulemaking Portal. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2015-0081, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: Submit written comments to Glenn Merrill, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region NMFS, Attn: Ellen Sebastian. Mail comments to P.O. Box 21668, Juneau, AK 99802-1668.
          
            Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are a part of the public record and will generally be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address), confidential business information, or otherwise sensitive information submitted voluntarily by the sender will be publicly accessible. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous).

          Electronic copies of Amendment 110 and the Environmental Assessment/Regulatory Impact Review/Initial Regulatory Flexibility Analysis prepared for this action (collectively the “Analysis”) may be obtained from www.regulations.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Gretchen Harrington, 907-586-7228.
        
      
      
        SUPPLEMENTARY INFORMATION:

        The Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act) requires that each regional fishery management council submit any fishery management plan amendment it prepares to NMFS for review and approval, disapproval, or partial approval by the Secretary of Commerce. The Magnuson-Stevens Act also requires that NMFS, upon receiving a fishery management plan amendment, immediately publish a notice in the Federal Register announcing that the amendment is available for public review and comment. This notice announces that proposed Amendment 110 to the FMP is available for public review and comment.

        NMFS manages the pollock fishery in the exclusive economic zone of the Bering Sea and Aleutian Islands (BSAI) under the FMP. The Council prepared this FMP under the authority of the Magnuson-Stevens Act, 16 U.S.C. 1801 et seq. Regulations implementing the FMP appear at 50 CFR part 679. General regulations governing U.S. fisheries also appear at 50 CFR part 600.
        The Bering Sea Pollock Fishery

        Amendment 110 would apply to owners and operators of catcher vessels, catcher/processors, motherships, inshore processors, and the six Western Alaska Community Development Quota (CDQ) Program groups participating in the pollock (Gadus chalcogrammus) fishery in the Bering Sea subarea of the BSAI. The pollock fishery is the largest single species fishery, by volume, in the United States. In 2013, the value of this fishery was more than 1.329 billion dollars, the most recent year of complete data on wholesale value. In 2015, the pollock TAC was 1,310,000 metric tons (mt).
        The pollock fishery is managed under the American Fisheries Act (AFA) (16 U.S.C. 1851 note). In October 1998, Congress enacted the AFA, which “rationalized” the pollock fishery by identifying the vessels and processors eligible to participate in the fishery and allocating pollock among those eligible participants. For more information on the AFA, please see the final rule implementing the AFA (67 FR 79692, December 30, 2002).
        Under the AFA, 10 percent of the pollock total allowable catch (TAC) is allocated to the CDQ Program. After the CDQ Program allocation is subtracted, an amount needed for the incidental catch of pollock in other groundfish fisheries is subtracted from the TAC. In 2015, the CDQ allocation was 131,000 mt of pollock and the incidental catch allowance was 47,160 mt. The allocation of pollock to the CDQ Program is further allocated among the six non-profit corporations (CDQ groups) that represent the 65 communities eligible for the CDQ Program under section 305(i)(1)(D) of the Magnuson-Stevens Act.

        The “directed fishing allowance” is the remaining amount of pollock, after subtraction of the CDQ Program allocation and the incidental catch allowance. The directed fishing allowance is then allocated among the AFA inshore sector (50 percent), the AFA catcher/processor sector (40 percent), and the AFA mothership sector (10 percent). Annually, NMFS further apportions the pollock allocations to the CDQ Program and the other three AFA sectors between two seasons—40 percent to the A season (January 20 to June 10) and 60 percent to the B season (June 10 to November 1) (see § 679.20(a)(5)(i)(B)(1)).
        The AFA allows for the formation of fishery cooperatives within the non-CDQ sectors. A purpose of these AFA cooperatives is to further subdivide each sector's or inshore cooperative's pollock allocation among participants in the sector or cooperative through private contractual agreements. The cooperatives manage these allocations to ensure that individual vessels and companies do not harvest more than their agreed upon share. The cooperatives also facilitate transfers of pollock among the cooperative members, enforce contract provisions, and participate in an intercooperative agreement to minimize non-Chinook salmon bycatch as well as an incentive plan agreement to minimize Chinook salmon bycatch.
        The inshore sector is comprised of catcher vessels eligible to deliver pollock to the seven eligible AFA inshore processors. Eligible catcher vessels may form inshore cooperatives associated with a particular inshore processor. NMFS permits the inshore cooperatives, allocates pollock to them, and manages these allocations through a regulatory prohibition against an inshore cooperative exceeding its pollock allocation.
        The AFA catcher/processor sector is comprised of the catcher/processors and catcher vessels eligible under the AFA to deliver to catcher/processors. The AFA mothership sector is made up of three motherships and the catcher vessels eligible under the AFA to deliver pollock to these motherships. These sectors have formed cooperatives; however, NMFS does not manage the sub-allocations of pollock among the cooperative members. The cooperatives control the harvest by their member vessels so that the pollock allocation to the sector is not exceeded. However, NMFS monitors pollock harvest by all members of the catcher/processor sector and mothership sector. NMFS retains the authority to close directed fishing for pollock by a sector if vessels in that sector continue to fish once the sector's seasonal allocation of pollock has been harvested.
        Salmon Bycatch in the Bering Sea Pollock Fishery
        Pollock is harvested with fishing vessels using trawl gear, which are large nets towed through the water by the vessel. Pollock can occur in the same locations as Chinook salmon and chum salmon. Consequently, Chinook salmon and chum salmon are incidentally caught in the nets as fishermen target pollock.
        Section 3 of the Magnuson-Stevens Act defines bycatch as fish that are harvested in a fishery, which are not sold or kept for personal use. Therefore, Chinook salmon and chum salmon caught in the pollock fishery are considered bycatch under the Magnuson-Stevens Act, the FMP, and NMFS regulations at 50 CFR part 679. Bycatch of any species, including discard or other mortality caused by fishing, is a concern of the Council and NMFS. National Standard 9 and section 303(a)(11) of the Magnuson-Stevens Act requires the Council to select, and NMFS to implement, conservation and management measures that, to the extent practicable, minimize bycatch and bycatch mortality.
        The bycatch of culturally and economically valuable species like Chinook salmon and chum salmon, which are fully allocated and, in some cases, facing conservation concerns, are categorized as prohibited species under the FMP and are the most regulated and closely managed category of bycatch. Pacific salmon, steelhead trout, Pacific halibut, king crab, Tanner crab, and Pacific herring are classified as prohibited species in the groundfish fisheries off Alaska. As a prohibited species, fishermen must avoid salmon bycatch and any salmon caught must either be donated to the Prohibited Species Donation Program under § 679.26, or returned to Federal waters as soon as is practicable, with a minimum of injury, after an observer has determined the number of salmon and collected any scientific data or biological samples.
        Chinook Salmon Bycatch
        The pollock fishery catches more than 95 percent of the Chinook salmon taken incidentally in the BSAI groundfish fisheries, based on data from 1992 through 2014. However, this percentage has declined in recent years with the decline in the amount of Chinook salmon caught in the pollock fishery. From 1992 through 2001, the average Chinook salmon bycatch in the pollock fishery was 32,482 fish per year. Bycatch increased substantially from 2002 through 2007, to an average of 74,067 Chinook salmon per year. A historic high of approximately 122,000 Chinook salmon was taken in the pollock fishery in 2007. However, since 2007 Chinook salmon bycatch then declined substantially to an average of 15,500 Chinook salmon per year from 2008 to 2014. The decline is most likely due to a combination of factors, including changes in abundance and distribution of Chinook salmon and pollock, as well as changes in fleet behavior to avoid salmon bycatch.

        Chinook salmon taken in the pollock fishery originate from Alaska, the Pacific Northwest, and Canada. Estimates vary, but more than half of the Chinook salmon bycatch in the pollock fishery may be destined for western Alaska. Western Alaska includes the Bristol Bay, Kuskokwim, Yukon, and Norton Sound areas. Section 3.4 of the Analysis provides additional information about Chinook salmon biology, distribution, and stock assessments by river system or region (see ADDRESSES).
        Chum Salmon Bycatch
        The pollock fishery catches over 95 percent of the chum salmon taken incidentally as bycatch in the BSAI groundfish fisheries. The pollock fishery catches chum salmon almost exclusively in the B season (after June 10). The pollock fishery has caught large numbers of chum, with a historic high of approximately 700,000 chum salmon taken in 2005. Since then, bycatch levels have been quite variable, ranging from a low of 13,280 chum salmon in 2010 to a high of 309,646 chum salmon in 2006. Average chum salmon bycatch from 2006 to 2014 was 115,190 chum salmon. In 2014, the pollock fishery caught 219,428 chum salmon.

        Genetic information indicates that the majority of the chum salmon caught in the pollock fishery are of Asian origin (approximately 60 percent) while a smaller percentage (approximately 21 percent) originate from aggregate streams in western Alaska. Chum salmon from elsewhere in Alaska, the Pacific Northwest, and Canada comprise the remaining percentage of the bycatch (approximately 19 percent). While the genetics cannot differentiate hatchery-origin fish from wild Asian chum salmon, given the high proportion of Pacific Rim hatchery-released chum from Japan, much of the Asian origin chum observed in the bycatch is likely to be of Asian hatchery-origin. While Alaska chum salmon runs have indicated a history of volatility in run sizes, chum salmon stocks in Alaska are generally at higher levels of abundance than historical periods. Section 3.4 of the Analysis provides additional information about chum salmon biology, distribution, and stock assessments by river system or region (see ADDRESSES).
        Importance of Salmon in Western Alaska
        The Council and NMFS have been concerned about the potential impact of Chinook and chum salmon bycatch on returns to western Alaska given the relatively large proportion of bycatch from these river systems that occurs in the pollock fishery. Chinook salmon and chum salmon support commercial, subsistence, sport, and personal use fisheries in their regions of origin. The Alaska Board of Fisheries adopts regulations through a public process to conserve salmon and to allocate salmon to the various users. The State of Alaska Department of Fish and Game manages the salmon commercial, subsistence, sport, and personal use fisheries. The first management priority is to meet spawning escapement goals to sustain salmon resources for future generations. The next priority is for subsistence use under both State and Federal law. Salmon is a primary subsistence food in some areas. Subsistence fisheries management includes coordination with U.S. Federal agencies where Federal rules apply under the Alaska National Interest Lands Conservation Act.

        In recent years of low Chinook salmon returns, the in-river harvest of western Alaska Chinook salmon has been severely restricted and, in some cases, river systems have not met escapement goals. Surplus fish beyond escapement needs and subsistence use are made available for other uses. Commercial fishing for Chinook salmon may provide the only source of income for many people who live in remote villages. Appendix A-4 of the Analysis provides an overview of the importance of subsistence salmon harvests and commercial salmon harvests (see ADDRESSES).
        Management of Salmon Bycatch in the Bering Sea and Aleutian Islands
        Over the last 20 years, the Council and NMFS have implemented several management measures to limit salmon bycatch in the BSAI trawl fisheries. Management measures have focused on minimizing Chinook salmon bycatch, chum salmon bycatch, and non-Chinook salmon bycatch. Non-Chinook bycatch is a category that includes all salmon species except Chinook salmon, but is comprised predominantly by chum salmon.
        Most recently, NMFS implemented Amendment 84 to the FMP to address increases in Chinook salmon and non-Chinook (predominantly chum) salmon bycatch in the pollock fishery that were occurring despite PSC limits being reached and the closures of the Chinook Salmon Savings Area and Chum Salmon Savings Area (72 FR 61070, October 29, 2007) and Amendment 91 to the FMP, which implemented a program to manage Chinook salmon bycatch that provides incentives for each vessel to avoid Chinook salmon at all times (75 FR 53026, August 30, 2010).
        Amendment 84 was implemented to enhance the effectiveness of salmon bycatch measures by exempting pollock vessels from Chinook Salmon Savings Area and Chum Salmon Savings Area closures if they participate in an intercooperative agreement (ICA) to reduce salmon bycatch. The ICA allowed vessels participating in the pollock fishery to use their internal cooperative structure to reduce Chinook salmon and non-Chinook salmon bycatch using a method called the voluntary rolling hotspot system. The ICA operates in lieu of a fixed area closure and is required to identify and close areas of high salmon bycatch and move vessels to other areas. Amendment 84 required that parties to the ICA include the AFA cooperatives, the six CDQ groups, at least one third party group, including any organizations representing western Alaskans who depend on salmon and have an interest in salmon bycatch reduction, and at least one entity retained to facilitate bycatch avoidance behavior and information sharing. All AFA cooperatives and CDQ groups participate in the ICA.
        Amendment 91 removed Chinook salmon bycatch from the Amendment 84 program and established a separate program to manage Chinook salmon. Amendment 91 combined a limit on the amount of Chinook salmon that may be caught incidentally with a novel approach designed to minimize bycatch to the extent practicable in all years and prevent bycatch from reaching the limit in most years while providing the fleet the flexibility to harvest the pollock TAC.
        Amendment 91 established two PSC limits for the pollock fishery—60,000 and 47,591 Chinook salmon. Under Amendment 91, the PSC limit is 60,000 Chinook salmon if some or all of the pollock industry participates in an industry-developed contractual arrangement, called an incentive plan agreement (IPA) that establishes an incentive program to minimize bycatch at all levels of Chinook salmon abundance. Participation in an IPA is voluntary; however, any vessel or CDQ group that chooses not to participate in an IPA is subject to a restrictive opt-out allocation (also called a backstop cap). Since implementation, all AFA vessels have participated in an IPA.

        To ensure participants develop effective IPAs, participants provide the Council and NMFS annual reports that describe the efforts each IPA is taking to ensure that each vessel does its best to avoid Chinook salmon at all times while fishing for pollock and, that collectively, bycatch is minimized in each year. The IPA system is based on being flexible, responsive, and able to be tailored by each sector to fit its operational needs. The IPAs that impose rewards for avoiding Chinook salmon bycatch, and/or penalties for failure to avoid Chinook salmon bycatch at the vessel level, warrant setting the PSC limit at 60,000 Chinook salmon. While the IPAs provide an incentive to minimize bycatch in all years to a level below the limit, a limit of 60,000 Chinook salmon provides the industry the flexibility to harvest the pollock TAC in high-abundance years when bycatch is extremely difficult to avoid.
        Under Amendment 91, the 47,591 Chinook salmon PSC limit applies fleet-wide if the industry does not form any IPAs. This PSC limit was the approximate 10-year average of Chinook salmon bycatch from 1997 to 2006. The 47,591 PSC limit limits Chinook salmon bycatch in the pollock fishery if no other incentives, namely IPAs, are operating to minimize bycatch below this level.
        Both PSC limits are divided between the A and B seasons and allocated to AFA sectors, inshore cooperatives, and CDQ groups as transferable PSC allocations. Transferability of the PSC mitigates the variation in the encounter rates of salmon bycatch among sectors, inshore cooperatives, and CDQ groups, in a given season. It allows eligible participants to obtain a larger portion of the PSC allocation in order to harvest their pollock allocation or to transfer surplus PSC allocation to other entities. When a transferable PSC allocation is reached, the affected sector, inshore cooperative, or CDQ group must stop fishing for pollock for the remainder of the season even if its pollock allocation has not been fully harvested.
        The sector-level performance standard is an additional tool to ensure that the IPA is effective and that sectors do not fully harvest the Chinook salmon PSC allocations under the 60,000 Chinook salmon PSC limit in most years. For a sector to continue to receive Chinook salmon PSC allocations under the 60,000 Chinook salmon PSC limit, that sector may not exceed its annual threshold amount in any three years within seven consecutive years. If a sector fails this performance standard, it will permanently be allocated a portion of the 47,591 Chinook salmon PSC limit. The risk of bearing the potential adverse economic impacts of a reduction from the 60,000 PSC limit to the 47,591 PSC limit creates incentives for fishery participants to cooperate in an effective IPA.
        Amendment 110 Management Measures
        In April 2015, the Council recommended Amendment 110 to the FMP to create a comprehensive salmon bycatch avoidance program for the pollock fishery that works more effectively than the current salmon bycatch programs to avoid Chinook salmon bycatch and Alaska-origin chum salmon bycatch. Amendment 110 would modify the existing Chinook salmon bycatch program to make it more effective at avoiding Chinook salmon and incorporate measures to avoid chum salmon into the IPAs. In particular, the Council expressed that it remains extremely important to ensure that the Chinook salmon bycatch program is working as intended and to evaluate whether the incentives are strong in times of historically low Chinook salmon abundance. Thus the management measures included in Amendment 110 focus on retaining the incentives to avoid Chinook salmon bycatch at all levels of abundance as intended by Amendment 91.
        The Council also expressed that it remains extremely important to provide the incentives to avoid Alaska-origin chum salmon while maintaining the flexibility to avoid Chinook salmon. The Council's action is designed to consider the importance of continued production of critical chum salmon runs in western Alaska by focusing on bycatch avoidance of Alaskan chum salmon runs. These runs have indicated a history of volatility in run sizes and an historic importance in the subsistence lifestyle of Alaskans. Additional protections to other chum stocks outside of Alaska are embedded in the Council's objective to avoid the high bycatch of chum salmon overall, recognizing that most non-Alaska chum salmon are likely from Asian hatcheries.
        Amendment 110, if approved, would—
        • Incorporate chum salmon avoidance into the IPAs established under Amendment 91 to the FMP and remove the non-Chinook salmon bycatch reduction ICA program previously established under Amendment 84 to the FMP;
        • modify the requirements for the content of the IPAs to increase the incentives for fishermen to avoid Chinook salmon; and
        • reduce the Chinook salmon PSC limit and performance standard in years with low Chinook salmon abundance.
        Incorporate Chum Salmon Avoidance Into the Incentive Plan Agreements
        Currently, Chinook salmon and chum salmon bycatch are managed under two different programs (Amendment 84 and Amendment 91). This has created inefficiencies and does not allow participants in the pollock fishery the flexibility to modify their harvest patterns and practices to effectively minimize both Chinook salmon and chum salmon bycatch. Adding chum salmon measures to the IPAs would make salmon bycatch management more effective, comprehensive, and efficient by increasing flexibility to respond to changing conditions and providing greater incentives to reduce bycatch of both salmon species. The chum salmon specific requirements in the implementing regulations for Amendment 84 sometimes prevent fishery participants from making decisions to avoid Chinook salmon when the vessels are encountering both chum salmon and Chinook salmon.
        Amendment 110 would incorporate chum salmon avoidance into the IPAs established under Amendment 91. Chum salmon would no longer be managed under Amendment 84. However, Amendment 110 would maintain the current non-Chinook salmon PSC limit of 42,000 fish and the closure of the Chum Salmon Savings Area to pollock fishing when the PSC limit has been reached. Vessels that participate in an IPA would be exempt from the Chum Salmon Savings Area closure. The purpose of maintaining the non-Chinook salmon PSC limit and the Chum Salmon Savings Area closure is to provide additional incentives for vessels to join an IPA and as back-stop chum salmon measures for those vessels that choose not to participate in an IPA. Incorporating chum salmon into the IPAs meets the purpose and need for this action by providing measures to prevent high chum salmon bycatch, while allowing for participants in the pollock fishery the flexibility to avoid Alaska chum stocks and to adapt quickly to changing conditions through their coordinated management under the IPAs. In doing so, the Council intended to strike an appropriate balance between regulatory requirements and adaptive management for chum salmon bycatch.
        Modify the IPAs To Increase the Incentives To Avoid Chinook Salmon

        Amendment 110 would modify the IPAs to increase the incentives for fishermen to avoid Chinook salmon. The Council and NMFS recognize that the IPAs were effective at providing incentives for each vessel to avoid Chinook salmon, but that additional measures are necessary to address higher Chinook salmon PSC rates observed during October (the last month when the pollock fishery is authorized to operate) and to address concerns with individual vessels that consistently have significantly higher Chinook salmon PSC rates relative to other vessels fishing at the same time. The Council and NMFS wanted to ensure the use of salmon excluder devices (i.e., gear modifications that are designed to exclude salmon bycatch while retaining pollock) and a rolling hotspot program. The new provisions described below are intended to provide an opportunity for IPAs to increase their responsiveness in October, and improve performance of individual vessels.
        Reduce the Chinook Salmon Performance Standard and PSC Limit in Years of Low Chinook Salmon Abundance
        Amendment 110 would add a new lower Chinook salmon PSC limit and performance standard for the pollock fishery in years of low Chinook salmon abundance. The Council and NMFS considered a lower performance standard and PSC limit would be appropriate at low levels of Chinook salmon abundance in western Alaska to accommodate the fact that most of the Chinook salmon bycatch comes from western Alaska. These provisions work in conjunction with the change to the IPA requirements to ensure that Chinook salmon bycatch is avoided at all times, particularly at low abundance levels.
        Each year NMFS would determine whether Chinook salmon abundance was low based on information provided by the State of Alaska. Annually, the State would provide an index of abundance based on the post-season in-river Chinook salmon run size for the Kuskokwim, Unalakleet, and Upper Yukon aggregate stock grouping. When this index is less than or equal to 250,000 Chinook salmon, then the new lower performance standard and low PSC limit would apply.
        In low Chinook salmon abundance years, NMFS would set the performance standard at 33,318 Chinook salmon and the PSC limit at 45,000 Chinook salmon. NMFS would publish the lower PSC limit and performance standard in the annual harvest specifications. In years when abundance is above 250,000 Chinook salmon, NMFS would manage under the current 47,591 Chinook salmon performance standard and 60,000 Chinook salmon PSC limit established under Amendment 91.
        The inclusion of a lower PSC limit and performance standard is based on the need for additional incentives to reduce bycatch when Chinook salmon stocks are critically low in order to minimize the impact of the pollock fishery on the salmon stocks. Any additional fish returning to Alaska rivers improves the ability to meet the escapement goals, which is necessary for long-term sustainability of Chinook salmon and the people reliant on salmon fisheries. While the performance standard is the operational limit in the IPAs, reducing the 60,000 PSC limit is also appropriate given the potential for decreased bycatch reduction incentives should a sector exceed its performance standard before the PSC limit is reached. The reduced PSC limit is intended to encourage vessels to avoid bycatch in years of low abundance and to set a maximum permissible PSC limit that reduces the risk of adverse impact on stocks in western Alaska during periods of low abundance.

        NMFS is soliciting public comments on proposed Amendment 110 through the end of the comment period (see DATES). NMFS intends to publish in the Federal Register and seek public comment on a proposed rule that would implement Amendment 110, following NMFS' evaluation of the proposed rule under the Magnuson-Stevens Act. All comments received by the end of the comment period on Amendment 110, whether specifically directed to the FMP amendment or the proposed rule, will be considered in the approval/disapproval decision on Amendment 110. Comments received after that date will not be considered in the approval/disapproval decision on Amendment 110. To be considered, comments must be received, not just postmarked or otherwise transmitted, by the last day of the comment period.
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Dated: January 5, 2016.
          Emily H. Menashes,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 2016-00150 Filed 1-7-16; 8:45 am]
      BILLING CODE 3510-22-P
    
  